Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/839,708 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application Republic of Korea Application No. KR10-2019-0105263 filed on 8/27/2019. All the Certified copies of the priority documents have been received.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/3/2020 and 8/13/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionallay rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-26 and 28-40 of co-pending U.S. Application No. 16/593,756.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant application are compared to claims of the co-pending application in the following table:
Instant Application
Co-pending Application 16/593,756
1. A memory system, comprising: a first memory device having a first memory that includes a 5plurality of access management regions and a first access latency, each of the access management regions including a plurality of pages, the first memory device configured to detect a hot access management region having an access count that reaches a preset value from the plurality of access management regions, and detect 10one or more hot pages included in the hot access management region; and a second memory device having a second access latency that is different from the first access latency of the first memory device, wherein data stored in the one or more hot pages is migrated 15to the second memory device.  
2. The memory system according to claim 1, wherein: the first memory device further comprises a first controller configured to control 
3. The memory system according to claim 2, wherein the first controller is configured to: check whether the hot access management region is present isamong the plurality of access management regions based on the access count table when a hot access management region check command is received from an external device, and transmit a result of the checking to the external device.  
204. The memory system according to claim 3, wherein the first controller is configured to: check a bit vector corresponding to the hot access management region, among the plurality of bit vectors, when the hot access management region is present, 25detect the one or more hot pages, corresponding to bits set to 45the value indicative of the set state among bits of the bit vector corresponding to the hot access management region, from pages in the hot access management region, and transmit, to the external device, information related to the one 5or more hot pages.  
5. The memory system according to claim 4, wherein the first controller is configured to transmit, to the second memory device, the data stored in the one or more hot pages.  

7. The memory system according to claim 3, wherein the first controller is configured to perform a data migration operation for exchanging hot data stored in the one or more hot pages included in 20the hot access management region of the first memory with data stored in a second memory of the second memory device when a data migration command is received from the external device.  
8. The memory system according to claim 7, wherein:  25the first memory comprises a non-volatile memory, and  46the second memory comprises a volatile memory.  
9. The memory system according to claim 8, wherein: the non-volatile memory comprises a phase change RAM 5(PCRAM), and the volatile memory comprises a dynamic random access memory (DRAM).  
10. The memory system according to claim 3, wherein the iofirst controller is configured to reset values stored in the access count table and values in the plurality of bit vectors when a reset command is received from the external device.  


11. A computer system, comprising:  15a central processing unit (CPU); and a memory system electrically coupled to the CPU through a system bus, wherein the memory system comprises: a first memory device having a first memory that includes a 20plurality of access management regions and a first access latency, each of the access management regions including a plurality of pages, the first memory device configured to detect a hot access management region having an access count that reaches a preset value from the plurality of access management regions, and detect 25one or more hot pages included in the hot access management 47region; and a second memory device having a second access latency different from the first access latency of the first 
12. The computer system according to claim 11, wherein: the first memory device further comprises a first controller configured to control an operation of the first memory, and  10wherein the first controller comprises: a memory comprising an access count table for storing access counts of the plurality of access management regions and a plurality of bit vectors respectively corresponding to the plurality of access management regions, each of the bit vectors including bits that 15correspond to a plurality of pages included in each of the plurality of access management regions; and an access manager, when a page in one of the plurality of access management regions is accessed, the access manager stores an access count of an accessed access management region in a space 20of the access count table corresponding to the accessed access management region and set a bit corresponding to an accessed page, among bits of a bit vector corresponding to the accessed access management region, to a value indicative of a set state, wherein the first access latency is longer than the second 25access latency.  
13. The computer system according to claim 12, wherein the first controller is configured to: check whether the hot access management region is present 5among the plurality of access management regions based on the access count table when a hot access management region check command is received from the CPU, and transmit a result of the checking to the CPU.  
1014. The computer system according to claim 13, wherein the CPU is configured to transmit, to the first memory device, the hot access management region check command for checking whether the hot access management region is present in the first memory every preset cycle.  








































































15. A data management method for a computer system comprising a central processing unit (CPU) and first and second memory devices, the method comprising: transmitting, by the CPU, a hot access management region 20check command to the first memory device for checking whether a hot access management region is present in a first memory of the first memory device; transmitting, by the first memory device, a first response or a second response to the CPU in response to the hot access 25management region check command, the first respond including 49information related to one or more hot pages in the hot access management region, the second response indicating that the hot access management region is not present in the first memory; and transmitting, by the CPU, a data migration command for 5exchanging hot data, stored in the one or more hot pages of the first memory, with cold data in a second memory of the second memory device, to the first and second memory devices when the first response is received from the first memory device, the first memory device having longer access latency than the second memory device.  
16. The data management method according to claim 15, wherein the transmitting of the hot access management region check command to 
1517. The data management method according to claim 15, further comprising, after transmitting the data migration command to the memory device: reading, by the second memory device, the cold data from a cold page of the second memory and temporarily storing the cold 20data in a buffer memory; reading, by the first memory device, the hot data from the one or more hot pages of the first memory and transmitting the hot data to the second memory; storing, by the second memory device, the hot data received 25from the first memory device in the cold page of the second memory;  50transmitting, by the second memory device, the cold data temporarily stored in the buffer memory to the first memory device; and storing, by the first memory device, the cold data received from 5the second memory device in the one or more hot pages of the first memory.  
18. The data management method according to claim 15, further comprising, after transmitting the hot access management 10region check command to the first memory device: checking, by the first memory device, an access count of each of a plurality of access management regions in the first memory; determining, by the first memory device, whether the hot access management region having an access count that reaches a 15preset value is present in the plurality of access management regions; and detecting, by the first memory device, the one or more pages, corresponding to bits set to a value indicative of a set state among bits of a bit vector corresponding to the hot access management 20region.  



































19. A memory device, comprising: a non-volatile memory; and a controller configured to control an operation of the non- 25volatile memory, 51wherein the controller is configured to divide the non-volatile memory into a plurality of access management regions, each of which comprises a plurality of pages, include an access count table for storing an access count of each of the plurality of access 5management regions and a plurality of bit vectors configured with bits corresponding to a plurality of pages included in each of the plurality of access management regions, store an access count of an accessed access management region of the plurality of access management regions in a space of the access count table iocorresponding to the accessed access management region when the non-volatile memory is accessed, and set, as a first value, a bit corresponding to an accessed page among bits of a bit vector corresponding to the accessed access management region.  
1520. The memory device according to claim 19, further comprising a volatile memory, wherein the controller is configured to migrate, to the volatile memory, data stored in one or more pages corresponding to one or more bits having 

wherein the at least one region includes a plurality of pages, and wherein the first memory device manages the access count for the at least one region rather than each of the plurality of pages.  
2. (Original) The main memory device according to claim 1, wherein the first memory device comprises a first memory and a first controller which controls an operation of the first memory, and wherein the first controller comprises: an access count storage circuit configured with an access count field in which the access count for 
3. (Original) The main memory device according to claim 2, wherein, when the access count for the at least one region reaches a threshold value, the access management circuit determines a last accessed page of the at least one region as the hot page, and stores an address corresponding to the hot page in the access count storage circuit.  
4. (Original) The main memory device according to claim 2, wherein, when a hot data checking command is received from an external device, the first controller checks whether the hot page exists in the first memory, by referring to information stored in the access count storage circuit, and transmits a result of the check to the external device.  
5. (Original) The main memory device according to claim 4, wherein the first controller transmits the address of the hot page to the external device as the check result when the hot page exists, and transmits to the external device information indicating that the hot page does not exist as the check result when the hot page does not exist.  
6. (Original) The main memory device according to claim 5, wherein, when a data migration command is received from the external device, a data migration operation of exchanging hot data stored in the hot page of the first memory with cold data stored in a second memory of the second memory device is performed.  
7. (Original) The main memory device according to claim 6, wherein the first memory 3Atty Docket No.: OPX19015-008US App. No.: 16/593,756 comprises a nonvolatile memory, and the second memory comprises a volatile memory.  
8. (Original) The main memory device according to claim 7, wherein the nonvolatile memory comprises a phase change random access memory (PCRAM), and the volatile memory comprises a dynamic random access memory (DRAM).  
9. (Original) The main memory device according to claim 1, wherein an access latency of the first 






























13. (Currently Amended) A computer system comprising: a central processing unit (CPU); and a main memory device coupled with the CPU through a system bus, wherein the main memory device comprises: a first memory device; and a second memory device having an access latency shorter than that of the first memory device, and wherein the first memory device determines, based on an access count for each of one or more regions of the first memory device, a hot page included in at least one of the one or more regions, wherein the each of the one or more regions include a plurality of pages, and wherein the first memory device manages the access count for the each of the one or more regions rather than each of the plurality of pages.  

15. (Original) The computer system according to claim 14, wherein, when an access count of a region of the one or more regions reaches a threshold value, the access management circuit determines a last accessed page in the corresponding region as the hot page, and stores an address corresponding to the determined hot page as the address of the hot page in the hot page address field of the access count storage circuit.  
16. (Original) The computer system according to claim 15, wherein the CPU manages a first least recently used (LRU) queue configured to store page addresses accessed in the first memory in access order, and a second LRU queue configured to store page addresses accessed in a second memory of the second memory device in access order.  
17. (Original) The computer system according to claim 16, wherein the CPU transmits to the first memory device at each of multiple set times a hot data checking command for performing a hot page checking operation.  
18. (Original) The computer system according to claim 17, wherein the first memory device checks whether the hot page exists in the first memory, by referring to the hot page 6Atty Docket No.: OPX19015-008US App. No.: 16/593,756 address field of the access count storage circuit, in response to the hot data checking command received from the CPU, and transmits a result of the check to the CPU.  
19. (Original) The computer system according to claim 18, wherein the first memory device transmits the address corresponding to the hot 
20. (Original) The computer system according to claim 19, wherein the CPU determines a cold page in the second memory by referring to the second LRU queue, and transmits a data migration command to the main memory device for exchanging hot data stored in the hot page of the first memory and cold data stored in the cold page of the second memory.  
21. (Original) The computer system according to claim 20, wherein, according to the data migration command received from the CPU, the second memory device reads the cold data from the cold page, temporarily stores the read cold data, stores the hot data received from the first memory device in the cold page, and transmits the temporarily stored cold data to the first memory device.  
22. (Original) The computer system according to claim 21, wherein, according to the data migration command received from the CPU, the first memory device reads the hot data from the hot page, transmits the read hot data to the second memory device, and stores the cold data 7Atty Docket No.: OPX19015-008US App. No.: 16/593,756 received from the second memory device in the hot page.  
23. (Original) The computer system according to claim 22, wherein, when exchange of the hot data and the cold data is completed in the main memory device, the CPU updates information stored in the first LRU queue and the second LRU queue.  
24. (Original) The computer system according to claim 23, wherein the CPU stores an address corresponding to the hot page of the first memory in a most recently used (MRU) space of the first LRU queue, and stores an address corresponding to the cold page in an MRU space of the second LRU queue.  
25. (Original) The computer system according to claim 20, wherein the CPU transmits a reset command for initializing information stored in the access count storage circuit, to the first memory device at each of multiple set times.  

27. (Canceled)  
28. (Original) The computer system according to claim 13, wherein the first memory 8Atty Docket No.: OPX19015-008US App. No.: 16/593,756 device comprises a nonvolatile memory, and the second memory device comprises a volatile memory.  
29. (Original) The computer system according to claim 28, wherein the nonvolatile memory comprises a phase change random access memory (PCRAM), and the volatile memory comprises a dynamic random access memory (DRAM).  

30. (Original) A data management method of a computer system including a central processing unit (CPU) and a main memory device which is coupled with the CPU through a system bus and is configured with a first memory device and a second memory device having different access latencies, the data management method comprising: transmitting, by the CPU to the first memory device, a hot page checking command for checking whether a hot page exists in a first memory of the first memory device; transmitting, by the first memory device to the CPU, one of a first response including an address corresponding to the hot page in the first memory and a second response indicating that the hot page does not exist in the first memory, depending on whether the hot page exists or not; and transmitting, by the CPU to the main memory device, when the first response is received from the first memory device, a data migration command for exchanging hot data stored in the hot page of the first memory and cold data in a second memory of the second memory device.  
31. (Original) The data management method according to claim 30, wherein the 9Atty Docket No.: OPX19015-008US App. No.: 16/593,756 transmitting of the hot page checking command is performed at each of multiple set times.  
32. (Original) The data management method according to claim 30, further comprising, after the transmitting of the data migration command 
33. (Original) The data management method according to claim 32, wherein the cold page of the second memory is selected by the CPU based on a least recently used (LRU) queue in which page addresses accessed in the second memory are stored in access order.  
34. (Original) The data management method according to claim 33, wherein the CPU selects a least recently used page address among the page addresses stored in the LRU queue as the cold page.  
35. (Original) The data management method according to claim 30, further comprising, after the storing of the cold data in the hot page of the first memory: updating information stored in a first LRU queue in which page addresses accessed in the first memory are stored in access order and a second LRU queue in which page addresses accessed in the second memory are stored in access order.  
36. (Original) The data management method according to claim 35, wherein the updating of the information stored in the first LRU queue and the second LRU queue comprises: storing an address corresponding to the hot page of the first memory in a most recently used (MRU) space of the first LRU queue; and storing an address corresponding to the cold page of the second memory in an MRU space of the second LRU queue.  
37. (Original) The data management method according to claim 30, further comprising after 
38. (Original) The data management method according to claim 30, further comprising 11Atty Docket No.: OPX19015-008US App. No.: 16/593,756 when the second response is received from the first memory device: transmitting, by the CPU to the first memory device, a reset command for initializing the access count storage circuit in which information on the hot page is stored; and initializing, by the first memory device, the access count storage circuit in response to the reset command.  

39. (Original) A memory system comprising: a first memory device including plural groups each having one or more first memory regions; a second memory device including plural second memory regions; a first controller configured to identify a hot memory region, which is most recently accessed among the first memory regions within a group that has been accessed more than any of the other groups or a greater number of times than a threshold; and a second controller configured to identify a cold memory region, which is least recently accessed among the second memory regions, wherein the first and second controllers respectively control the first and second memory devices to swap data between the hot memory region and the cold memory region.  
40. (Original) A memory system comprising: a first memory device including plural groups each having one or more first memory regions; a second memory device; 12Atty Docket No.: OPX19015-008US App. No.: 16/593,756 a first controller configured to identify a hot memory region, which is most recently accessed among the first memory regions within a group that has been accessed more than any of the other groups or a greater number of times than a threshold; and a second controller configured to control an operation of the second memory device, wherein the first and second controllers respectively 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480).
As per claim 1. A memory system, comprising: a first memory device having a first memory that includes a 5plurality of access management regions and a first access latency, each of the access management regions including a plurality of pages, the first memory device configured to detect a hot access management region having an access count that reaches a preset value from the plurality of access management regions, and detect 10one or more hot pages included in the hot access management region; and [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM) (where the FM corresponds to the claimed first memory)” (par. 0047; fig. 4 and related text) “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052)] where the pages as disclosed by John are interpreted to correspond to the claimed access management regions and the blocks are interpreted to correspond to the claimed pages, since it is well known in the art to have blocks include a plurality of pages (see below)
a second memory device having a second access latency that is different from the first access latency of the first memory device, wherein data stored in the one or more hot pages is migrated 15to the second memory device [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM) (where the NM corresponds to the claimed second memory)” (par. 0047; fig. 4 and related text) “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator” (pars. 0052-0054)].  
With respect to having a block including a plurality of pages and interpreting the claimed access management regions to the pages taught by John and the blocks within the pages correspond to the claimed pages, note that Choi teaches blocks including a plurality of pages [a plurality of memory blocks… Each… may include a plurality of pages” (par. 0062; fig. 2 and related text)].
John and Choi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the naming convention of John and have the taught pages correspond to block and the taught blocks correspond to pages since it is well known in the art to have a memory block including a plurality of pages in the manner taught by Choi and doing so would allow for flexibility of design. Additionally, one of ordinary skill in the art would find it obvious to apply the teachings of John to a system have the block and page structure of Choi since doing so would provide the benefits of optimizing data placements and improving overall system performance. 
Therefore, it would have been obvious to combine John and Choi for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.

As per claim 11. A computer system, comprising:  15a central processing unit (CPU); and a memory system electrically coupled to the CPU through a system bus, wherein the memory system comprises: a first memory device having a first memory that includes a 20plurality of access management regions and a [The rationale in the rejection of claim 1 is herein incorporated. Additionally, John teaches processor(s) 150 coupled to memory controller 140 and memory layout 105 comprising near memory 110 and far memory 120 (fig. 1 and related text)].  

Claims 2, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480) and Armstrong et al. (US 2015/0058522).
As per claim 2. The memory system according to claim 1, wherein: the first memory device further comprises a first controller configured to control an operation of the first memory, and  20wherein the first controller comprises: a memory comprising… and a plurality of bit vectors respectively corresponding to the plurality of access management regions, each of the bit vectors including bits that 25correspond to a plurality of pages included in each of the plurality of 44access management regions; and an access manager, when a page in one of the plurality of access management regions is accessed, … and  [John teaches “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052). Choi also teaches “The controller 120 may store the hot/cold information… in the form of a bitmap” (figs. 12A-13B and related text)] 
set a bit corresponding to an accessed page, among bits of a bit vector corresponding to the accessed access management region, to a value indicative of a set state, [John teaches “Each block within a page may have its own bit. When the page is evicted from TLB, the number of set bits in the bit vector may be summed up and used to determine the access density. In this manner, the access density of pages (e.g., the number of distinct blocks that were accessed in that page) may be stored in PTE.” (par. 0040). Choi also teaches “The controller 120 may store the hot/cold information… in the form of a bitmap” (figs. 12A-13B and related text)].
[John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM) (corresponding to the claimed second memory), and a high-latency far memory (FM) (where the FM corresponds to the claimed first memory)” (par. 0047; fig. 4 and related text)].  
The combination of John and Choi does not expressly disclose an access count table for storing access counts of the plurality of access management regions… configured to store an access count of an accessed access management region in a space of 5the access count table corresponding to the accessed access management region; however, regarding these limitations, Armstrong teaches [“Column B is a count of the number of times the data page (or a reference to the data page) appears in the page table during the monitoring period. For example, an entry referring to the data page may be added and evicted from a page table multiple times during the monitoring period. The hypervisor may increment the count stored in Column B each time an entry corresponding to the data page is added to the page table. Moreover, the page table may include multiple entries that refer to the same data page. In one embodiment, the hypervisor may increment the count in Column B every time the data page is referenced in the page table, even if that data page is referenced multiple times.” Where “Column C of page map 400 stores a flag that indicates whether the data page referenced by that row is designated as hot. In one embodiment, so long as the count in Column B is greater than one, the hypervisor updates the flag in Column C to indicate that the corresponding data page is hot. State differently, so long as during the monitoring period the corresponding data page is referenced by at least one entry in the page table, the data page is designated as hot in Column C. In another embodiment, the hypervisor may wait until the count in Column B gets to a certain predetermined value before indicating that the data page is hot.” (par.s 0050-0051; fig. 4 and related text)].
John, Choi and Armstrong are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of John and Choi to include an access count table for storing access counts of the plurality of access management regions… configured to store an access count of an accessed access management region in a space of 5the access count table corresponding to the accessed access management region as taught by Armstrong since doing so would provide the benefits of facilitating memory management and identification of hot pages in memory.
Therefore, it would have been obvious to combine John and Choi with Armstrong for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
[The rationale in the rejection of claim 2 is herein incorporated].  

As per claim 19. A memory device, comprising: a non-volatile memory; and a controller configured to control an operation of the non 25volatile memory, [John teaches “DRAM… non-volatile memories (NVMs) have much higher access latency whereas die-stacked memories have much smaller capacities… Far memory (FM) refers to slow, large capacity memory” (par. 0018) “Phase-Change Memory (PCM) technology is used as FM memory (corresponding to the claimed non-volatile memory)” (par. 0056)]
51wherein the controller is configured to divide the non-volatile memory into a plurality of access management regions, each of which comprises a plurality of pages, [John teaches near memory and far memory comprising a plurality of pages, where each page comprises a plurality of blocks (fig. 3A and related text)] where the pages as disclosed by John are interpreted to correspond to the claimed access management regions and the blocks are interpreted to correspond to the claimed pages, since it is well known in the art to have blocks include a plurality of pages (see below)
include an access count … and a plurality of bit vectors configured with bits corresponding to a plurality of pages included in each of the plurality of access management regions, store an access count of an accessed access management region of the plurality of access management regions in a space of the access count table iocorresponding to the accessed access management region when the non-volatile memory is accessed, and [John teaches “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052)]
set, as a first value, a bit corresponding to an accessed page among bits of a bit vector corresponding to the accessed access management region [John teaches “Each block within a page may have its own bit. When the page is evicted from TLB, the number of set bits in the bit vector may be summed up and used to determine the access density. In this manner, the access density of pages (e.g., the number of distinct blocks that were accessed in that page) may be stored in PTE.” (par. 0040)].
With respect to having a block including a plurality of pages and interpreting the claimed access management regions to the pages taught by John and the blocks within the pages correspond to the claimed pages, note that Choi teaches blocks including a plurality of pages [a plurality of memory blocks… Each… may include a plurality of pages” (par. 0062; fig. 2 and related text)].
John and Choi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the naming convention of John and have the taught pages correspond to block and the taught blocks correspond to pages since it is well known in the art to have a memory block including a plurality of pages in the manner taught by Choi and doing so would allow for flexibility of design. Additionally, one of ordinary skill in the art would find it obvious to apply the teachings of John to a system have the block and page structure of Choi since doing so would provide the benefits of optimizing data placements and improving overall system performance. 
The combination of John and Choi does not expressly disclose a table for storing an access count of each of the plurality of access 5management regions; however, regarding these limitations, Armstrong teaches [“Column B is a count of the number of times the data page (or a reference to the data page) appears in the page table during the monitoring period. For example, an entry referring to the data page may be added and evicted from a page table multiple times during the monitoring period. The hypervisor may increment the count stored in Column B each time an entry corresponding to the data page is added to the page table. Moreover, the page table may include multiple entries that refer to the same data page. In one embodiment, the hypervisor may increment the count in Column B every time the data page is referenced in the page table, even if that data page is referenced multiple times.” Where “Column C of page map 400 stores a flag that indicates whether the data page referenced by that row is designated as hot. In one embodiment, so long as the count in Column B is greater than one, the hypervisor updates the flag in Column C to indicate that the corresponding data page is hot. State differently, so long as during the monitoring period the corresponding data page is referenced by at least one entry in the page table, the data page is designated as hot in Column C. In another embodiment, the hypervisor may wait until the count in Column B gets to a certain predetermined value before indicating that the data page is hot.” (pars. 0050-0051; fig. 4 and related text)].
John, Choi and Armstrong are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of John and Choi to include a table for storing an access count of each of the plurality of access management regions as taught by Armstrong since doing so would provide the benefits of facilitating memory management and identification of hot pages in memory.
Therefore, it would have been obvious to combine John and Choi with Armstrong for the benefit of creating a storage system/method to obtain the invention as specified in claim 19.
As per claim 1520. The memory device according to claim 19, further comprising a volatile memory, [John teaches “DRAM… non-volatile memories (NVMs) have much higher access latency whereas die-stacked memories have much smaller capacities… the term "Near Memory" (NM) refers to fast, capacity constrained memory (corresponding to the claimed volatile memory)” (par. 0018) where DRAM comprises volatile memory and having the capacity constrained DRAM as the NM is within the scope of the disclosure]
wherein the controller is configured to migrate, to the volatile memory, data stored in one or more pages corresponding to one or more bits having the first value in a bit vector, the bit vector 20corresponding to an access management region having an access count that reaches a preset value among the plurality of access management regions in the non-volatile memory [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM) (where the NM corresponds to the claimed second memory)” (par. 0047; fig. 4 and related text) “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator” (pars. 0052-0054)].

Claims 3-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480) and Armstrong et al. (US 2015/0058522) as applied in the rejection of claim 2 above and further in view of Kang et al. (US 2016/0371019).
As per claim 3. The memory system according to claim 2, wherein the first controller is configured to: check whether the hot access management region is present isamong the plurality of access management regions based on the access count table the hot data checking when a hot access management region check command is received from an external device, [John teaches “In some embodiments, at the epoch boundary, the OS may interrupt the system and walk down the pages which have the hot page bit set. These pages may then be migrated to appropriate regions according to their access density.” (par. 0041) where OS 152 and processor(s) 150 comprise an external device “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052). Armstrong teaches a table storing access count values (pars. 0050-0051; fig. 4 and related text) where it would be obvious to one of ordinary skill in the art to modify John to determine hotness using an access count table such as that taught by Armstrong since doing so would facilitate memory management].
The combination of John, Choi and Armstrong does not expressly disclose and transmit a result of the checking to the external device; however, regarding these limitations, Kang teaches [controller 310 (corresponding to the claimed external device) sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions  and a LIST1 and LIST2 identifying appropriate regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149)].  
John, Choi, Armstrong and Kang are analogous art because they are from the same field of endeavor of memory access and control.
[facilitating identification of hot regions and increasing performance of a data storage device (par. 0002)].
Therefore, it would have been obvious to combine John, Choi and Armstrong with Kang for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 204. The memory system according to claim 3, wherein the first controller is configured to: check a bit vector corresponding to the hot access management region, among the plurality of bit vectors, when the hot access management region is present, 25detect the one or more hot pages, corresponding to bits set to 45the value indicative of the set state among bits of the bit vector corresponding to the hot access management region, from pages in the hot access management region [John teaches “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator” (pars. 0052-0054). Choi also teaches “The controller 120 may store the hot/cold information… in the form of a bitmap” (figs. 12A-13B and related text)].
The combination of John, Choi and Armstrong dos not expressly disclose and transmit, to the external device, information related to the one 5or more hot pages; however, regarding these limitations, Kang teaches [transmitting LIST1 and LIST2 identifying hot/cold regions to controller 310  (figs. 8A and 9 and related text; pars. 0138-0149)].  
As per claim 5. The memory system according to claim 4, wherein the first controller is configured to transmit, to the second memory device, the data stored in the one or more hot pages [John teaches “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator” (pars. 0052-0054). Kang teaches “when performance of the first scale-out storage device 410-1 is relatively lower than performance of the second scale-out storage device 430-1, the controller 310 may move or migrate cold data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20. Accordingly, the first over-provisioning region 12 of the first memory region 10 of the first scale-out storage device 410-1 may be increased and the performance of the first scale-out storage device 410-1 may be increased.” (par. 0184) “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1. Accordingly, workload of the first scale-out storage device 410-1 may be dispersed to the second scale-out storage device 430-1, and thereby the performance of the first scale-out storage device 410-1 may be increased.” (par. 0185)].  
As per claim 6. The memory system according to claim 3, wherein the first controller is configured to transmit, to the external device, information indicating that the hot access management region is not present when the hot access management region is not present in the isfirst memory [Kang teaches a second LIST2 is generated identifying cold blocks and sends this list to controller 310 (pars. 0144-0147), note this information identifies cold regions and that hot regions are not present].  
As per claim 7. The memory system according to claim 3, wherein the first controller is configured to perform a data migration operation for exchanging hot data stored in the one or more hot pages included in 20the hot access management region of the first memory with data stored in a second memory of the second memory device when a data migration command is received from the external device [John teaches “the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator… the depending on the relative hotness of the blocks, a block may be migrated from the NM to the FM. In some embodiments, the upon a block access, a NM block and a FM block within a page may be swapped” (par. 0055). Kang teaches “when performance of the first scale-out storage device 410-1 is relatively lower than performance of the second scale-out storage device 430-1, the controller 310 may move or migrate cold data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20” (par. 0184) “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185)].  
As per claim 8. The memory system according to claim 7, wherein:  25the first memory comprises a non-volatile memory, and 46the second memory comprises a volatile memory [John teaches “DRAM… non-volatile memories (NVMs) have much higher access latency whereas die-stacked memories have much smaller capacities… the term "Near Memory" (NM) refers to fast, capacity constrained memory (corresponding to the claimed second memory), and the term refers to “Far memory (FM) refers to slow, large capacity memory (corresponding to the claimed first memory)” (par. 0018) “Phase-Change Memory (PCM) technology is used as FM memory” (par. 0056) where DRAM comprises volatile memory and having the capacity constrained DRAM as the NM is within the scope of the disclosure].  
As per claim 9. The memory system according to claim 8, wherein: the non-volatile memory comprises a phase change RAM 5(PCRAM), and the volatile memory comprises a dynamic random access memory (DRAM) [John teaches “DRAM… non-volatile memories (NVMs) have much higher access latency whereas die-stacked memories have much smaller capacities… the term "Near Memory" (NM) refers to fast, capacity constrained memory (corresponding to the claimed second memory), and the term refers to “Far memory (FM) refers to slow, large capacity memory” (par. 0018) “Phase-Change Memory (PCM) technology is used as FM memory (corresponding to the claimed first memory)” (par. 0056) where DRAM comprises volatile memory and having the capacity constrained DRAM as the NM is within the scope of the disclosure].  
As per claim 13. The computer system according to claim 12, wherein the first controller is configured to: check whether the hot access management region is present 5among the plurality of access management regions based on the access count table when a hot access management region check command is received from the CPU, and transmit a result of the checking to the CPU [The rationale in the rejection of claim 3 is herein incorporated].  
10As per claim 14. The computer system according to claim 13, wherein the CPU is configured to transmit, to the first memory device, the hot access management region check command for checking whether the hot access management region is present in the first memory every preset cycle [John teaches checking for hot pages and blocks during a time period where [John teaches “an epoch based approach may be employed where the OS (see fig. 1 and related text) intervenes at a large interval, which is referred to as an epoch. Between the epoch boundaries, page access statistics may be collected” (par. 0039) “the predefined threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory layout regions that has a small fraction or more of NM.” (pars. 0040-0041, 0052). Kang teaches [controller 310 (corresponding to the claimed external device) sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions  and a LIST1 and LIST2 identifying appropriate regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149)].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480), Armstrong et al. (US 2015/0058522) and Kang et al. (US 2016/0371019) as applied in the rejection of claim 3 above, and further in view of Coburn et al. (US 2018/0046411).
As per claim 10. The combination of John, Choi, Armstrong and Kang teaches The memory system according to claim 3, but does not expressly disclose wherein the iofirst controller is configured to reset values stored in the access count table and values in the plurality of bit vectors when a reset command is received from the external device; however, regarding these limitations, Coburn teaches [“Each page mapped in the page table, e.g., each PTE, may have a flag or access bit that may be set whenever the page is accessed, and then cleared by the CPU after scanning the page table.” (par. 0032) “The count may be reset to zero when the page is accessed and the access bit is set. The page tables may be scanned periodically to detect changes to the access bit, and all access bits may be cleared on each scan. Thus, the count may represent the age of the page, i.e., how long the page has gone un-accessed” (par. 0036) “After determining whether the access bit is set for each PTE, at 430, the processor may reset the access bit.” (par. 0039)].  
John, Choi, Armstrong, Kang and Coburn are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of John, Choi, Armstrong and Kang as taught by Coburn since doing so would provide the benefits of [facilitating tracking of hot regions and improving memory system performance (pars. 0022-0023)]. 
Therefore, it would have been obvious to combine John, Choi, Armstrong and Kang with Coburn for the benefit of creating a storage system/method to obtain the invention as specified in claim 10.

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0371019) in view of John et al. (US 2018/0260323).
As per claim 15. A data management method for a computer system comprising a central processing unit (CPU) and first and second memory devices, the method comprising: transmitting, by the CPU, a hot access management region 20check command to the first memory device for checking whether a hot access management region is present in a first memory of the first memory device; [Kang teaches controller 310 comprising CPU 330 sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions (figs. 8A and 9 and related text; pars. 0138-0149)].  
transmitting, by the first memory device, a first response or a second response to the CPU in response to the hot access 25management region check command, the first respond including 49information related to one or more hot pages in the hot access management region, the second response indicating that the hot access management region is not present in the first memory; and [Kang teaches a LIST1 and LIST2 identifying appropriate hot/cold regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149) where hot and cold information in LIST1 and LIST2 includes information for memory pages within memory regions (pars. 0140, 0146, 0154, 0158)]
transmitting, by the CPU, a data migration command for 5exchanging hot data, stored in the one or more hot pages of the first memory, with cold data in a second memory of the second memory device, to the first and second memory devices when the first response is received from the first memory device, [Kang teaches  “when performance of the first scale-out storage device 410-1 is relatively lower than performance of the second scale-out storage device 430-1, the controller 310 may move or migrate cold data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20” (par. 0184) “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188)]. 
Kang does not expressly disclose the first memory device having longer access latency than the second memory device; however, regarding these limitations, John teaches [“The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM)” (par. 0047; fig. 4 and related text) “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator… a NM block and a FM block within a page may be swapped” (pars. 0052-0054)].  
Kang and John are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kang to have the second memory device be of a longer latency than the first memory device in a system/method that identifies hot data and performs data migration as taught by John since doing so would provide the benefits of optimizing data placements and improving overall system performance. 
Therefore, it would have been obvious to combine Kang and John for the benefit of creating a storage system/method to obtain the invention as specified in claim 15.
As per claim 16. The data management method according to claim 15, wherein the transmitting of the hot access management region check command to the first memory device is performed every preset cycle [John teaches “an epoch based approach may be employed where the OS (see fig. 1 and related text) intervenes at a large interval, which is referred to as an epoch. Between the epoch boundaries, page access statistics may be collected” (par. 0039) “the predefined threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory layout regions that has a small fraction or more of NM.” (pars. 0040-0041, 0052).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0371019) in view of John et al. (US 2018/0260323) as applied in the rejection of claim 15 above, and further in view of Nishimoto et al. (US 2010/0235569).
As per claim 1517. The data management method according to claim 15, further comprising, after transmitting the data migration command to the memory device: reading, by the second memory device, the cold data from a cold page of the second memory and temporarily storing the cold 20data in a [Kang teaches “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188) where “The CPU 330 and/or 331 may generate a swap mapping table for logical addresses to be swapped, and store the swap mapping table in the buffer 360 using the buffer controller 340.” (par. 0072). John teaches “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator… a NM block and a FM block within a page may be swapped” (pars. 0052-0054)] but does not expressly disclose temporarily storing the cold data in the buffer before writing the cold data to the first memory device when performing the swap; however, regarding these limitations, Nishimoto teaches [“ the buffer manager 203 determines which hot portions already stored in the cache are no longer determined to be hot. The buffer manager 203 removes portions that are no longer hot from the caches in order to make room for new hot portions. This is done by the buffer manager 203 based on internal analytics derived from access patterns. In an embodiment, the buffer manager 203 keeps all buffers that are not in active use organized by eviction order. The ordering takes into account factors like the number of times the buffer was accessed, the time frequency of accesses, and the increasing/decreasing rate of use.” (par. 0098) where "A disk manager buffer can be used to temporarily store all of the objects destined for a block before the block is written to the SSD.” (par. 0119)]. 

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kang and John to store cold data in a buffer before writing the cold data to the first memory as taught by Nishimoto since doing so would provide the benefits of improved performance and optimization of memory lifespan (Par. 0002)3.
Therefore, it would have been obvious to combine Kang, John and Nishimoto for the benefit of creating a storage system/method to obtain the invention as specified in claim 17.

As per claim 18. The data management method according to claim 15, further comprising, after transmitting the hot access management 10region check command to the first memory device: checking, by the first memory device, an access count of each of a plurality of access management regions in the first memory; determining, by the first memory device, whether the hot access management region having an access count that reaches a 15preset value is present in the plurality of access management regions; and detecting, by the first memory device, the one or more pages, corresponding to bits set to a value indicative of a set state among bits of a bit vector corresponding to the hot access management 20region  [John teaches “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052)]. Note that John does not expressly refer to the memory structure as a region storing pages; however, regarding these limitations, Kang teaches a block storing a plurality of pages [(par. 0003)]. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the naming convention of John and have the taught pages correspond to block and the taught blocks correspond to pages since it is well known in the art to have a memory block including a plurality of pages in the manner taught by Kang and doing so would allow for flexibility of design. Additionally, one of ordinary skill in the art would find it obvious to apply the teachings of John to a system have the block and page structure of Kang since doing so would provide the benefits of optimizing data placements and improving overall system performance. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 13, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135